Case 1:20-cv-01335-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 1 of 4




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO


 SHANE BECHLER,

                               Plaintiff,                     Docket No. 1:20-cv-1335

        - against -                                           JURY TRIAL DEMANDED


 SD BULLION, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Shane Bechler (“Bechler” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant SD Bullion, Inc. (“SD Bullion” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a moon and wolves, owned and registered by Bechler, a professional

photographer. Accordingly, Bechler seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in Colorado and acts of infringement started in Colorado.
Case 1:20-cv-01335-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Bechler is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 2250 Talon Parkway, Greeley,

Colorado 80634.

       6.      Upon information and belief, SD Bullion is a business corporation with a place of

business at 5151 Monroe Street, Suite 107, Toledo, Ohio 43623. At all times material hereto, SD

Bullion has owned and operated a website at the URL: www.Silverdoctors.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Bechler photographed a moon and wolves (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Bechler is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-005-570.

       B.      Defendant’s Infringing Activities

       10.     SD Bullion ran the Photograph on the Website. See:

https://www.silverdoctors.com/tag/short-selling/. A screenshot of the Photograph on the Website

is attached hereto as Exhibit B.

       11.     SD Bullion did not license the Photograph from Plaintiff for its Website, nor did

SD Bullion have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                      CLAIM FOR RELIEF
Case 1:20-cv-01335-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 3 of 4




                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   SD Bullion infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. SD Bullion is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by SD Bullion

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          18.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
Case 1:20-cv-01335-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 4 of 4




       1.     That Defendant SD Bullion be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 11, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Shane Bechler
